 
Exhibit 10.7
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is entered
into as of the 10th day of December, 2008 by and between MFA MORTGAGE
INVESTMENTS, INC., a Maryland corporation ("MFA"), and TIMOTHY W. KORTH II (the
"Executive").
 
W I T N E S S E T H:
 
WHEREAS, MFA and the Executive entered into an amended and restated employment
agreement effective as of January 1, 2008 (the "Employment Agreement");
 
WHEREAS, MFA and the Executive desire to amend the terms of the Executive's
employment  to comply with the documentary requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”); and
 
WHEREAS, the Executive wishes to continue serving MFA and MFA wishes to secure
the continued exclusive services of the Executive under the terms and conditions
described below.
 
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained, the parties hereto agree to amend and restate the
Employment Agreement in its entirety to read as follows:
 
1.      Term of Employment.
 
(a)           MFA hereby employs the Executive, and the Executive hereby accepts
employment with MFA, in the positions and with the duties and responsibilities
as set forth in Paragraph 2 below for the Term of Employment, subject to the
terms and conditions of this Agreement.
 
(b)           The term of employment (the "Term of Employment") under this
Agreement shall include the Initial Term and each Renewal Term.  The Initial
Term, which commenced on January 1, 2008, shall continue until December 31,
2009.  The Term of Employment shall automatically renew for a one-year period
(each such renewal, a "Renewal Term") at the end of the Initial Term and each
Renewal Term, unless either party shall give notice to the other not less than
six months prior to the end of the Initial Term or any Renewal Term, as the case
may be, of his or its intent not to renew such Initial Term or Renewal Term, as
the case may be.  Notwithstanding the foregoing sentences of this
Paragraph 1(b), the Term of Employment may be terminated before the expiration
of the Initial Term or any Renewal Term in accordance with Paragraph 5 hereof.
 
2.      Position; Duties and Responsibilities.
 
(a)           During the Term of Employment, the Executive shall be employed as
General Counsel, Senior Vice President – Business Development and Corporate
Secretary of MFA, reporting to the Chairman and Chief Executive Officer of MFA
(the "CEO") and, as such, shall (i) perform, administer, manage, monitor and/or
coordinate all legal services required to be performed by or on behalf of MFA
and its subsidiaries, (ii) be responsible for analyzing, developing and
implementing new business initiatives for MFA and its subsidiaries and
(iii) perform such other duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the CEO and/or
the Board of Directors of MFA (the "Board of Directors").
 

--------------------------------------------------------------------------------


 
(b)           During the Term of Employment, the Executive shall, without
additional compensation, also serve on the board of directors of, serve as an
officer of, and/or perform such executive and consulting services for, or on
behalf of, such subsidiaries or affiliates of MFA as the CEO and/or the Board of
Directors may, from time to time, request.  MFA and such subsidiaries and
affiliates are hereinafter referred to, collectively, as the "Company."  For
purposes of this Agreement, the term "affiliate" shall have the meaning ascribed
thereto in Rule 12b-2 under the Securities Exchange Act of 1934, as amended (the
"Act").
 
(c)           During the Term of Employment, the Executive shall serve MFA
faithfully, diligently and to the best of his ability and shall devote
substantially all of his time and efforts to his employment and the performance
of his duties under this Agreement.  Nothing herein shall preclude the Executive
from engaging in charitable and community affairs and managing his personal,
financial and legal affairs, so long as such activities do not materially
interfere with his carrying out his duties and responsibilities under this
Agreement.
 
3.      Compensation.
 
(a)           Base Salary.  During the Term of Employment, MFA shall pay to the
Executive a base salary (the "Base Salary") equal to $325,000 per annum.  The
Base Salary shall be paid in accordance with MFA's normal payroll practices.
 
(b)           Performance Bonus.  The Executive shall be eligible to receive an
annual performance bonus (the “Performance Bonus”) in such amount as shall be
recommended by the CEO and approved by the Compensation Committee of the Board
of Directors (the "Compensation Committee") or the Board of Directors, as the
case may be.  The Performance Bonus shall be paid as soon as practicable  after
it is vested and nonforfeitable, but in no event later than January 16th of the
next following calendar year.
 
(c)           Equity Compensation.  The Executive shall be eligible to receive
such stock option, restricted stock, phantom share or dividend equivalent rights
grants or other equity awards as the Compensation Committee or the Board of
Directors, as the case may be, shall deem appropriate.
 
(d)           Discretion to Increase Compensation.  Nothing in this Agreement
shall preclude the Board of Directors or the Compensation Committee from
increasing or considering increasing the Executive's compensation during the
Term of Employment.  The Base Salary as adjusted to reflect any increase shall
be the Base Salary for all purposes of this Agreement.
 
4.      Employee Benefit Programs and Fringe Benefits.
 
During the Term of Employment, the Executive shall be entitled to four weeks of
vacation each calendar year and to participate in all executive incentive and
employee benefit programs of MFA now or hereafter made available to MFA's senior
executives or salaried employees generally, as such programs may be in effect
from time to time.  MFA shall reimburse the Executive for any and all necessary,
customary and usual business expenses, properly receipted in accordance with
MFA's policies, incurred by Executive in connection with his employment.
 
2

--------------------------------------------------------------------------------


 
5.      Termination of Employment.
 
(a)           Termination Due to Death or Disability.  If the Executive's
employment is terminated during the Term of Employment by reason of the
Executive's death or Disability, the Executive's Term of Employment shall
terminate automatically without further obligations to the Executive, his legal
representative or his estate, as the case may be, under this Agreement except
for (i) any compensation earned but not yet paid, including and without
limitation, any amount of Base Salary accrued or earned but unpaid and any other
payments payable to the Executive pursuant to Paragraph 5(e) below, which
amounts shall be promptly paid in a lump sum to the Executive, his legal
representative or his estate, as the case may be, and (ii) a lump sum payment in
an amount equal to the Executive’s Base Salary, which shall be paid to the
Executive, his legal representative or his estate, as the case may be, as soon
as possible (without undue delay), but in no event later than March 15th
following the calendar year in which such termination occurs.  In the event of
such termination due to his Disability, the Executive's health insurance
coverage shall be continued at MFA's expense for the duration of such
Disability; provided, that, if such coverage cannot be provided under MFA's
health insurance policy for the duration of such Disability, such coverage or
the cost of comparable coverage shall be provided by MFA until the Executive's
attainment of age 65 or such later date through which coverage is permissible
under MFA's health insurance policy.
 
(b)           Termination Without Cause or for Good Reason.  In the event the
Executive's employment is terminated by MFA without Cause (which shall not
include any non-renewal of this Agreement by MFA pursuant to Paragraph 1(b)) or
by the Executive for Good Reason, unless any such termination is preceded by the
Executive's giving notice of his determination not to renew the Initial Term or
any Renewal Term pursuant to Paragraph 1(b), the Executive shall be entitled to
both (i) a payment (referred to below as the “Severance Amount”) equal to the
amount of his then current Base Salary that would be payable from the date of
such termination through the later of (A) the expiration of the Term of
Employment and (B) the first anniversary of such termination of employment (the
period with respect to which the Severance Amount is payable, the “Severance
Period”) and (ii) continued health insurance coverage at MFA’s expense, for the
Severance Period.  Fifty percent of the Severance Amount shall be paid within
five (5) days after the date the Executive’s employment is terminated as
described above, and the remaining 50% of the Severance Amount shall be paid in
three equal monthly installments beginning on the first business day of the
month following the month of such termination; provided, however, in no event
shall any portion of the Severance Amount be payable after March 15th of the
year following the year in which such termination occurs.
 
(c)           Termination by MFA for Cause or Voluntary Termination by the
Executive.  In the event the Executive's employment is terminated by MFA for
Cause or is terminated by the Executive on his own initiative for other than a
Good Reason (including pursuant to Paragraph 1(b)), the Executive shall be
entitled to any compensation earned but not yet paid, including and without
limitation, any amount of Base Salary accrued or earned but unpaid and any other
payments payable to the Executive pursuant to Paragraph 5(e) below, as of the
date of termination.
 
(d)           Termination Related to Change in Control.  In the event of (1) the
termination of the Executive's employment by MFA without Cause (which shall
include any non-renewal of this Agreement by MFA pursuant to Paragraph 1(b))
that occurs both within two months before a Change in Control and following the
occurrence of a Pre-Change-in-Control Event, (2) the resignation of his
employment by the Executive for any reason within two and one half months
following a Change in Control, or (3) the termination of the Executive's
employment by MFA other than for Cause (which shall include any non-renewal of
this Agreement by MFA pursuant to Paragraph 1(b)) or the Executive's resignation
of his employment for Good Reason within twelve months following a Change in
Control,
 
(i)           MFA shall immediately pay to Executive in a lump sum, but in all
events within two and one half months following the calendar year in which the
termination of employment occurs, an amount equal to 250% of the sum of (a) the
Executive's then current Base Salary and (b) the Executive's highest bonus for
the two preceding years;
 
3

--------------------------------------------------------------------------------


 
(ii)           all of the Executive's outstanding restricted stock, phantom
shares and stock options shall immediately vest in full and such options shall
remain exercisable, and any dividend equivalents associated therewith shall
continue to be payable, until the earlier of (a) 90 days following the date of
such termination, and (b) the date on which each such option would have expired
had the Executive’s employment not terminated; and
 
(iii)           the Executive and his immediate family shall continue to
participate in all health, life insurance, retirement and other benefit programs
at MFA's expense for the balance of the Term of Employment, to the same extent
as though the Executive's employment had not terminated.
 
To the extent necessary to avoid imposition of the excise tax under Section 4999
of the Code in connection with a Change in Control, the amounts payable or
benefits to be provided to the Executive shall be reduced such that the
reduction of compensation to be provided to the Executive is minimized.  In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis (but not below zero).
 
(e)           Other Payments.  Upon the termination of the Executive's
employment, in addition to the amounts payable under any Paragraph above, the
Executive shall be entitled to receive the following:
 
(i)           any annual bonus earned during one or more preceding years but not
paid;
 
(ii)           any vested deferred compensation (including any interest accrued
on or appreciation in value of such deferred amounts), in accordance with the
applicable plan documents;
 
(iii)           reimbursement for reasonable business expenses incurred but not
yet reimbursed by MFA;
 
(iv)           any other benefits to which the Executive or his legal
representative may be entitled under the 2004 Equity Compensation Plan and under
all other applicable plans and programs of MFA, as provided in Paragraph 4
above; and
 
(v)           upon the termination of the Executive's employment pursuant to
Paragraphs 5(a) or 5(b) above, all of the Executive's outstanding restricted
stock, phantom shares and stock options shall immediately vest in full and such
options shall remain exercisable, and any dividend equivalents associated
therewith shall continue to be payable until the earlier of (a) 90 days
following the date of such termination, and (b) the date on which each such
option would have expired had the Executive's employment not terminated.
 
(f)           No Mitigation; No Offset.  In the event of any termination of the
Executive's employment under this Agreement, he shall be under no obligation to
seek other employment or otherwise in any way to mitigate the amount of any
payment provided for in this Paragraph 5, and there shall be no offset against
amounts due him under this Agreement on account of any remuneration attributable
to any subsequent employment that he may obtain.
 
4

--------------------------------------------------------------------------------


 
(g) Payments Subject to Section 409A.  Notwithstanding anything herein to the
contrary, the Executive shall not be entitled to any payment pursuant to this
Paragraph 5 prior to the earliest date permitted under Section 409A of the Code,
and applicable Treasury regulations thereunder.  To the extent any payment
pursuant to this Paragraph 5 is required to be delayed six months pursuant to
the special rules of Section 409A of the Code related to "specified employees,"
each affected payment shall be delayed until six months after the Executive's
termination of employment, and, unless provided otherwise, with the first such
payment being a lump sum equal to the aggregate payments the Executive would
have received during such six-month period if no payment delay had been imposed.
 Any payments or distributions delayed in accordance with the prior sentence
shall be paid to the Executive on the first day of the seventh month following
the Executive’s termination of employment.  Notwithstanding any other provision
contained herein, to the extent any payments or distributions due to the
Executive upon termination of his employment under this Agreement are subject to
Section 409A of the Code (i) a termination of the Executive’s employment shall
be interpreted in a manner that is consistent with the definition of a
“separation from service” under Section 409A of the Code and the applicable
Treasury regulations thereunder and (ii) as applicable, such payments shall be
treated as a series of separate payments for purposes of Section 409A of the
Code.
 
(h) Mutual Release.  MFA’s obligation to make any payment or provide any benefit
pursuant to this Paragraph 5 shall be contingent upon, and is the consideration
for, the Executive executing and delivering to MFA a general release (the
“Release”), substantially in the form annexed hereto as Exhibit A, releasing
MFA, and all current and former members, officers and employees of MFA, from any
claims relating to the Executive’s employment hereunder, other than claims
relating to continuing obligations under, or preserved by, (x) this Agreement or
(y) any compensation or benefit plan, program or arrangement in which the
Executive was participating as of the date of termination of his employment, and
no such amounts shall be provided until the Executive executes and delivers to
MFA a letter which provides that the Executive had not revoked such Release
after seven days following the date of the Release.  In all events, the Release
shall be executed by the Executive within 60 days of termination of employment
in order for the Executive to receive any severance benefits hereunder.  The
Release shall also be executed by MFA and delivered to the Executive as part of
the consideration for the Executive’s execution and delivery of the Release,
and, except as otherwise provided under the terms of the Release, shall release
the Executive from any and all claims MFA may have against the Executive.
 
6.      Definitions.
 
For purposes of this Agreement, the following terms shall be defined as set
forth below:
 
(a)           Cause.  "Cause" shall mean the Executive's (i) conviction, or
entry of a guilty plea or a plea of nolo contendre with respect to, a felony, a
crime of moral turpitude or any crime committed against MFA, other than traffic
violations; (ii) engagement in willful misconduct, willful or gross negligence,
or fraud, embezzlement or misappropriation relating to significant amounts, in
each case in connection with the performance of his duties under this Agreement;
(iii) failure to adhere to the lawful directions of the CEO and/or the Board of
Directors that are reasonably consistent with his duties and position provided
for herein; (iv) breach in any material respect of any of the provisions of
Paragraph 7 of this Agreement resulting in material and demonstrable economic
injury to MFA; (v) chronic or persistent substance abuse that materially and
adversely affects his performance of his duties under this Agreement; or
(vi) breach in any material respect of the terms and provisions of this
Agreement resulting in material and demonstrable economic injury to
MFA.  Notwithstanding the foregoing, (i) the Executive shall be given written
notice of any action or failure to act that is alleged to constitute Cause (a
"Default"), and an opportunity for 20 business days from the date of such notice
in which to cure such Default, such period to be subject to extension in the
discretion of the CEO or, in his absence, the Board of Directors; and
(ii) regardless of whether the Executive is able to cure any Default, the
Executive shall not be deemed to have been terminated for Cause without
(x) reasonable prior written notice to the Executive setting forth the reasons
for the decision to terminate the Executive for Cause, (y) an opportunity for
the Executive, together with his counsel, to be heard by the CEO or, in his
absence, the Board of Directors, and (z) delivery to the Executive of a notice
of termination approved by said CEO or, in his absence, the Board of Directors,
stating his or its good faith opinion that the Executive has engaged in actions
or conduct described in the preceding sentence, which notice specifies the
particulars of such action or conduct in reasonable detail; provided, however,
MFA may suspend the Executive with pay until such time as his right to appear
before the CEO or the Board of Directors, as the case may be, has been
exercised, so long as such appearance is within two weeks of the date of
suspension.
 
5

--------------------------------------------------------------------------------


 
(b)           Change in Control.  A "Change in Control" shall mean the
occurrence of any one of the following events:
 
(i)           any "person," as such term is used in Sections 13(d) and 14(d) of
the Act (other than MFA, any of its affiliates or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of MFA or any of its affiliates) together with all affiliates and
"associates" (as such term is defined in Rule 12b-2 under the Act) of such
person, shall become the "beneficial owner" (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of MFA
representing 30% or more of either (A) the combined voting power of MFA's then
outstanding securities having the right to vote in an election of the Board of
Directors ("voting securities"), or (B) the then outstanding shares of common
stock of MFA ("Shares") (in either such case other than as a result of an
acquisition of securities directly from MFA); or
 
(ii)           persons who, as of the effective date of this Agreement,
constitute MFA's Board of Directors (the "Incumbent Directors") cease for any
reason, including, without limitation, as a result of a tender offer, proxy
contest, merger or similar transaction, to constitute at least a majority of the
Board of Directors, provided that any person becoming a Director of MFA
subsequent to the effective date whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors shall, for
purposes of this Agreement, be considered an Incumbent Director; or
 
(iii)           there shall occur (A) any consolidation or merger of MFA or any
subsidiary where the stockholders of MFA, immediately prior to the consolidation
or merger, would not, immediately after the consolidation or merger,
beneficially own (as such term is defined in Rule 13d-3 under the Act), directly
or indirectly, shares representing in the aggregate 60% or more of the voting
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (B) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of MFA, or (C) any plan or proposal for the liquidation or
dissolution of MFA.
 
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by MFA which, by reducing the number of Shares or
other voting securities outstanding, increases (x) the proportionate number of
Shares beneficially owned by any person to 30% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the voting
securities beneficially owned by any person to 30% or more of the combined
voting power of all then outstanding voting securities; provided, however, that,
if any person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional Shares or other voting securities
(other than pursuant to a stock split, stock dividend, or similar transaction),
then a "Change in Control" shall be deemed to have occurred for purposes of this
Paragraph 6(b).
 
6

--------------------------------------------------------------------------------


 
(c)           Disability.  "Disability" shall mean the Executive's inability for
a period of six consecutive months to render substantially the services provided
for in this Agreement by reason of mental or physical disability, whether
resulting from illness, accident or otherwise, other than by reason of chronic
or persistent abuse of any substance (such as narcotics or
alcohol).  Notwithstanding the foregoing, no circumstances or condition shall
constitute a Disability to the extent that, if it were, a 20% tax would be
imposed under Section 409A of the Code; provided that, in such a case, the event
or condition shall continue to constitute a Disability to the maximum extent
possible (e.g., if applicable, in respect of vesting without an acceleration of
distribution) without causing the imposition of such 20% tax.  In addition,
nothing herein shall limit or restrict the payment of any amount subject to
Section 409A of the Code upon an otherwise permitted payment event under Section
409A of the Code, including upon a separation from service.
 
(d)           Good Reason.  "Good Reason" shall mean:
 
(i)           a material diminution in the Executive's title, duties or
responsibilities;
 
(ii)           relocation of the Executive's place of employment without his
consent outside the New York City metropolitan area;
 
(iii)           the failure of MFA to pay within thirty (30) business days any
material payment due from MFA;
 
(iv)           the failure of MFA to pay within a reasonable period after the
date when amounts are required to be paid to the Executive under any benefit
programs or plans; or
 
(v)           the failure by MFA to honor any of its material obligations
herein.
 
(e) Pre-Change-in-Control Event.  A "Pre-Change-in-Control Event" shall mean the
occurrence of any one of the following events:
 
(i)           the Board shall adopt a resolution to the effect that any person
has taken actions which, if consummated, would result in such person acquiring
effective control of the business and affairs of MFA;
 
(ii)           there shall commence a tender offer or proxy contest resulting in
any of the transactions specified in subparagraphs (i)-(iii) of Paragraph 6(b);
 
(iii)           MFA shall make any agreement resulting in any of the
transactions specified in subparagraphs (i)-(iii) of Paragraph 6(b);
 
(iv)           there shall be a public announcement of a transaction of the kind
specified in subparagraphs (i)-(iii) of Paragraph 6(b); or
 
(v)           any other meeting, writing or written communication with, by or to
the Board of Directors or any officer or executive of MFA, that is held, made or
undertaken in good faith in anticipation of a Change in Control.
 
7

--------------------------------------------------------------------------------


 
7.      Covenant Not To Compete.
 
In the event of the termination of the Executive's employment with MFA other
than upon the nonrenewal of the Term of Employment, the Executive will not,
without the prior written consent of MFA, manage, operate, control or be
connected as a stockholder (other than as a holder of shares publicly traded on
a stock exchange or the NASDAQ National Market System, provided that the
Executive shall not own more than five percent of the outstanding shares of any
publicly traded company) or partner with, or as an officer, director, employee
or consultant of, any mortgage REIT for a period of one year following
termination of his employment with MFA.  For a period of one year following the
termination of the Executive's employment with MFA for any reason, the Executive
shall not solicit any employees of MFA to work for any mortgage REIT.  Except as
otherwise required by law, the Executive shall keep confidential all materials,
files, reports, correspondence, records and other documents (collectively the
"Company Materials") used, prepared or made available to him in connection with
his employment by MFA and which have not otherwise been made available to the
public, and upon termination of his employment shall return such Company
Materials to MFA.  The Executive acknowledges that MFA may seek injunctive
relief or other specific enforcement of its rights under this Paragraph.
 
8.      Indemnification.
 
MFA shall indemnify the Executive to the fullest extent permitted by Maryland
law as amended from time to time in connection with the Executive's duties with
MFA, against all costs, expenses, liabilities and losses (including, without
limitation, attorneys' fees, judgments, fines, penalties, ERISA excise taxes and
amounts paid in settlement) actually and reasonably incurred by the Executive in
connection with an action, suit or proceeding.  During the Term of Employment
and for six years following the date of the Executive's termination as an
officer of MFA, MFA (or any successor thereto) shall provide comprehensive
coverage under its officers and directors insurance policy (or policies) on
substantially the same terms and levels that it provides to its senior executive
officers, at MFA's sole cost.
 
9.      Assignability; Binding Nature.
 
This Agreement shall inure to the benefit of MFA and the Executive and their
respective successors, heirs (in the case of the Executive) and assigns.  No
rights or obligations of MFA under this Agreement may be assigned or transferred
by MFA except that any such rights or obligations may be assigned or transferred
pursuant to a merger or consolidation in which MFA is not the continuing entity,
or the sale or liquidation of all or substantially all of the assets of MFA,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of MFA and such assignee or transferee assumes
the liabilities, obligations and duties of MFA, as contained in this Agreement,
either contractually or as a matter of law.  This Agreement shall not be
assignable by the Executive.
 
10.    Representation.
 
MFA represents and warrants that it is fully authorized and empowered to enter
into this Agreement and that its entering into this Agreement and the
performance of its obligations under this Agreement will not violate any
agreement between MFA and any other person, firm or organization or any law or
governmental regulation.
 
11.    Entire Agreement.
 
This Agreement contains the entire agreement between MFA and the Executive
concerning the subject matter hereof and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral, between them with respect thereto.
 
12.    Amendment or Waiver.
 
This Agreement cannot be changed, modified or amended without the consent in
writing of both the Executive and MFA.  No waiver by either MFA or the Executive
at any time of any breach by the other party of any condition or provision of
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or at any prior or subsequent time.  Any waiver must be in
writing and signed by the Executive or an authorized officer of MFA, as the case
may be.
 
8

--------------------------------------------------------------------------------


 
13.    Severability.
 
In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
14.    Reasonableness.
 
To the extent that any provision or portion of this Agreement is determined to
be unenforceable by a court of law or equity, that provision or portion of this
Agreement shall nevertheless be enforceable to the extent that such court
determines is reasonable.
 
15.    Survivorship.
 
The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.
 
16.    Governing Law.
 
This Agreement and all rights thereunder, and any controversies or disputes
arising with respect thereto, shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, applicable to agreements
made and to be performed entirely within such State, without regard to conflict
of laws provisions thereof that would apply the law of any other jurisdiction.
 
17.    Dispute Resolution.
 
In the event of any dispute, controversy or claim arising out of or relating to
this Agreement or Executive's employment or termination thereof (other than a
controversy or claim arising under Paragraph 7, to the extent necessary for MFA
(or its affiliates, where applicable) to enforce the provisions thereof), the
parties hereby agree to settle such dispute, controversy or claim in a binding
arbitration by a single arbitrator in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, which arbitration shall be
conducted in New York, New York.  The parties agree that the arbitral award
shall be final and non-appealable and shall be the sole and exclusive remedy
between the parties hereunder.  The parties agree that judgment on the arbitral
award may be entered in any court having competent jurisdiction over the parties
or their assets.  All reasonable fees and expenses related to any such
arbitration (including reasonable attorneys' fees and related disbursements)
shall be paid by MFA.
 
18.    Legal Fees.
 
MFA shall pay directly all reasonable legal fees incurred by the Executive in
connection with the negotiation, preparation and execution of this Agreement.
 
19.    Notices.
 
Any notice given to either party shall be in writing and shall be deemed to have
been given when delivered personally or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party
concerned, if to MFA, at its principal office, and if to the Executive, at the
address of the Executive shown on MFA's records or at such other address as such
party may give notice of.
 
9

--------------------------------------------------------------------------------


 
20.    Headings.
 
The headings of the paragraphs contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.
 
21.    Counterparts.
 
This Agreement may be executed in two or more counterparts.
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
MFA Mortgage Investments, Inc.
 
 
By: 
/s/ Stewart Zimmerman  

 
Name: Stewart Zimmerman

 
Title:   Chairman and Chief Executive Officer

 
 
 
By: 
/s/ Timothy W. Korth II  

 
Name: Timothy W. Korth II

 
Title:   General Counsel, Senior Vice President-Business Development and
Corporate Secretary

 


 
11

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Mutual Release
 
This Mutual Release of Claims (this “Release”) is made as of _____________, by
and between MFA MORTGAGE INVESTMENTS, INC. (the “Company”) and _________________
(the “Executive”).
 
 
1.
Release by the Company.

 
(a)           The Company on behalf of itself, its agents, successors,
affiliated entities and assigns, in consideration for the Executive’s execution
and delivery of this Release, hereby forever releases and discharges the
Executive, and his agents, heirs, successors, assigns, executors and
administrators, from any and all known and unknown causes of action, actions,
judgments, liens, indebtedness, damages, losses, claims, liabilities, and
demands of whatsoever kind and character in any manner whatsoever arising on or
prior to the date of this Release, including but not limited to (i) any claim
for breach of contract, breach of implied covenant, breach of oral or written
promise, defamation, interference with contract relations or prospective
economic advantage, negligence, misrepresentation; (ii) any and all liability
that was or may have been alleged against or imputed to the Executive by the
Company or by anyone acting on its behalf; (iii) any punitive, compensatory or
liquidated damages; and (iv) all rights to and claims for attorneys’ fees and
costs except as otherwise provided in his amended and restated employment
agreement with the Company dated December [__], 2008 (the “Employment
Agreement”).
 
(b)           The Company shall not file or cause to be filed any action, suit,
claim, charge or proceeding with any federal, state or local court or agency
relating to any claim within the scope of this Release.  In the event there is
presently pending any action, suit, claim, charge or proceeding within the scope
of this Release, or if such a proceeding is commenced in the future, the Company
shall promptly withdraw it, with prejudice, to the extent it has the power to do
so.  The Company represents and warrants that its has not assigned any claim
released herein, or authorized any other person to assert any claim on its
behalf.
 
(c)           Anything to the contrary notwithstanding in this Release or the
Employment Agreement, this Release shall not apply to claims or damages based on
(i) any right or claim that arises after the date on which the Company executes
this Release, including any right to enforce the Employment Agreement with
respect to provisions pertaining to matters that arise after the date of the
Release and that survive termination of employment or (ii) any act of willful
misconduct, gross negligence, fraud or misappropriation of funds.
 
12

--------------------------------------------------------------------------------


 
 
2.
Release by the Executive.

 
(a)           The Executive, on behalf of himself, his agents, heirs,
successors, assigns, executors and administrators, in consideration for the
termination payments and other consideration provided for under the Employment
Agreement, hereby forever releases and discharges the Company, and its
successors, its affiliated entities, and, in such capacities, its past and
present directors, employees, agents, attorneys, accountants, representatives,
plan fiduciaries, successors and assigns from any and all known and unknown
causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities, and demands of whatsoever kind and character in any manner
whatsoever arising on or prior to the date of this Release, including but not
limited to (i) any claim for breach of contract, breach of implied covenant,
breach of oral or written promise, wrongful termination, intentional infliction
of emotional distress, defamation, interference with contract relations or
prospective economic advantage, negligence, misrepresentation or employment
discrimination, and including without limitation alleged violations of Title VII
of the Civil Rights Act of 1964, as amended, prohibiting discrimination based on
race, color, religion, sex or national origin; the Family and Medical Leave Act;
the Americans With Disabilities Act; the Age Discrimination in Employment Act;
other federal, state and local laws, ordinances and regulations; and any
unemployment or workers’ compensation law, excepting only those obligations of
the Company pursuant to Paragraph 5 of the Employment Agreement or otherwise
continuing under the Employment Agreement and any claims to benefits under any
compensation or benefit plan, program or arrangement in which the Executive was
participating as of the date of termination of his employment; (ii) any and all
liability that was or may have been alleged against or imputed to the Company by
the Executive or by anyone acting on his behalf; (iii) all claims for wages,
monetary or equitable relief, employment or reemployment with the Company in any
position, and any punitive, compensatory or liquidated damages; and (iv) all
rights to and claims for attorneys’ fees and costs except as otherwise provided
in the Employment Agreement.
 
(b)           The Executive shall not file or cause to be filed any action,
suit, claim, charge or proceeding with any federal, state or local court or
agency relating to any claim within the scope of this Release.  In the event
there is presently pending any action, suit, claim, charge or proceeding within
the scope of this Release, or if such a proceeding is commenced in the future,
the Executive shall promptly withdraw it, with prejudice, to the extent he has
the power to do so.  The Executive represents and warrants that he has not
assigned any claim released herein, or authorized any other person to assert any
claim on his behalf.
 
(c)           In the event any action, suit, claim, charge or proceeding within
the scope of this Release is brought by any government agency, putative class
representative or other third party to vindicate any alleged rights of the
Executive, (i) the Executive shall, except to the extent required or compelled
by law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys’ fees,
if any, required to be paid to the Executive by the Company as a consequence of
such action, suit, claim, charge or proceeding shall be repaid to the Company by
the Executive within ten (10) days of his receipt thereof.
 
(d)           BY HIS SIGNATURE BELOW, THE EXECUTIVE ACKNOWLEDGES THAT:
 
(1)           HE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A PERIOD OF
TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;
 
(2)           IF HE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF TWENTY-ONE
DAYS, HE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF REVIEW;
 
(3)           HE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN
(7) DAYS AFTER HE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF
REVOCATION TO THE COMPANY’S GENERAL COUNSEL, NO LATER THAN THE CLOSE OF BUSINESS
ON THE SEVENTH DAY AFTER THE DAY ON WHICH HE SIGNED THIS RELEASE;
 
(4)           THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
SEVEN DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN REVOKED
(THE “EFFECTIVE DATE”);
 
13

--------------------------------------------------------------------------------


 
(5)           THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE
REVOCATION PERIOD REFERRED TO IN SECTION 2(d)(3).  HE AGREES NOT TO CHALLENGE
ITS ENFORCEABILITY;
 
(6)           HE IS AWARE OF HIS RIGHT TO CONSULT AN ATTORNEY, HAS BEEN ADVISED
IN WRITING TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;
 
(7)           NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS
SET FORTH IN THIS RELEASE;
 
(8)           HE IS LEGALLY COMPETENT TO EXECUTE THIS RELEASE AND ACCEPT FULL
RESPONSIBILITY FOR IT; AND
 
(9)           HE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT HE HAS NOT
RELIED ON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN
THIS DOCUMENT, AND WARRANTS AND REPRESENTS THAT HE IS SIGNING THIS RELEASE
KNOWINGLY AND VOLUNTARILY.
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have hereunto set their hands this _____ day of
___________________.
 
 
 
By:
   

 
Name:

 
Title:    Executive

 
 
MFA MORTGAGE INVESTMENTS, INC.
 
 
By:
   

 
Name:

 
Title:

 
 
15

--------------------------------------------------------------------------------

 